DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7, 9-12, 18-22, 29, 31-34, and 45-47 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 7, 9, 18-19, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nosley (US# 2009/0191885) in view of Suzuki et al. (US# 2019/0037479 hereinafter referred to as Suzuki).

	RE Claim 7, Nosley discloses a method for transmitting system information (See Nosley [0002]-[0006]), comprising: 
	a terminal device determining time-frequency resources for receiving n groups of system information (See Nosley [0043]-[0045] – for different grouping of system information (i.e. terminal device capabilities), determining time-frequency resources), wherein an i-th group of system information in the n groups of system information occupies continuous system information time-domain resources in a time domain (See Nosley FIG 5 – each grouping of system information occupies continuous time-domain resources), and system information frequency-domain resources occupied by system information in the i-th group of system information are different from each other (See Nosley FIG 5; [0035]-[0038] – each grouping of system information resources utilizing different frequency domain resources), and the i-th group of system information comprises k pieces of system information (See Nosley FIG 5; [0043]-[0045] – sending k pieces of system information for the group (can be construed in different ways such as each different block of information, or a single piece of system information based on the type of terminal capability)), where n is a positive integer, k is a positive integer greater than 2 (See Nosley FIG 5; [0043]-[0045] – can be construed as each different block of information), and i is a positive integer less than or equal to n (See Nosley FIG 5; [0039]-[0041] – positive number of groups with a positive number of system information sent to each group); 
	the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources (See Nosley [0043]-[0045], [0051]);
	wherein the system information in the i-th group of system information occupies continuous system information frequency-domain resources (See Nosley FIG 5 – each group occupying continuous system information frequency-domain resources).
	Nosley does not specifically disclose 
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner.
	However, Suzuki teaches of
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner (See Suzuki FIG 4; [0110], [0119], [0124] – multiple groups of SI transmitted using time/frequency domain resources in cyclically shifted manner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information transmission system, as disclosed in Nosley, wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner, See Suzuki [0011]-[0018]).

	RE Claim 9, Nosley, modified by Suzuki, discloses a method, as set forth in claim 7 above, wherein k is less than or equal to n (See Nosley FIG 5; [0043]-[0045] – i.e. sending k number of blocks in each group (less than or equal to 16 blocks)).

	RE Claim 18, Nosley discloses a method for transmitting system information (See Nosley [0002]-[0006]), comprising: 
	a terminal device determining time-frequency resources for receiving n groups of system information (See Nosley [0043]-[0045] – for different grouping of system information (i.e. terminal device capabilities), determining time-frequency resources), wherein an i-th group of system information in the n groups of system information occupies continuous system information frequency-domain resources in a frequency domain (See Nosley FIG 5 – each grouping of system information occupies continuous frequency-domain resources), and system information time-domain resources occupied by system information in the i-th group of system information are different from each other (See Nosley FIG 5; [0035]-[0038] – each grouping of system information resources utilizing different number of time domain resource blocks), and the i-th group of system information comprises k pieces of system information (See Nosley FIG 5; [0043]-[0045] – sending k pieces of system information for the group (can be construed in different ways such as each different block of information, or a single piece of system information based on the type of terminal capability)), where n is a positive integer, k is a positive integer greater than 2 (See Nosley FIG 5; [0043]-[0045] – can be construed as each different block of information), and i is a positive integer less than or equal to n (See Nosley FIG 5; [0039]-[0041] – positive number of groups with a positive number of system information sent to each group); 
	the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources (See Nosley [0043]-[0045], [0051]); and
	wherein the system information in the i-th group of system information occupies continuous system information frequency-domain resources (See Nosley FIG 5 – each group occupying continuous system information frequency-domain resources).
	Nosley does not specifically disclose 
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner.
	However, Suzuki teaches of
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner (See Suzuki FIG 4; [0110], [0119], [0124] – multiple groups of SI transmitted using time/frequency domain resources in cyclically shifted manner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information transmission system, as disclosed in Nosley, wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner, See Suzuki [0011]-[0018]).

	RE Claim 19, Nosley, modified by Suzuki, discloses a method, as set forth in claim 18 above, wherein k is less than or equal to n (See Nosley FIG 5; [0043]-[0045] – i.e. sending k number of blocks in each group (less than or equal to 16 blocks)).

	RE Claim 29, Nosley discloses a terminal for transmitting system information (See Nosley [0002]-[0006]), comprising: 
	a processor, configured to determine time-frequency resources for receiving n groups of system information (See Nosley [0043]-[0045] – for different grouping of system information (i.e. terminal device capabilities), determining time-frequency resources), wherein an i-th group of system information in the n groups of system information occupies continuous system information time-domain resources in a time domain (See Nosley FIG 5 – each grouping of system information occupies continuous time-domain resources), and system information frequency-domain resources occupied by system information in the i-th group of system information are different from each other (See Nosley FIG 5; [0035]-[0038] – each grouping of system information resources utilizing different frequency domain resources), and the i-th group of system information comprises k pieces of system information (See Nosley FIG 5; [0043]-[0045] – sending k pieces of system information for the group (can be construed in different ways such as each different block of information, or a single piece of system information based on the type of terminal capability)), where n is a positive integer, k is a positive integer greater than 2 (See Nosley FIG 5; [0043]-[0045] – can be construed as each different block of information), and i is a positive integer less than or equal to n (See Nosley FIG 5; [0039]-[0041] – positive number of groups with a positive number of system information sent to each group); 
	a transceiver, configured to receive the n groups of system information sent by a network device on the time-frequency resources determined by the processor (See Nosley [0043]-[0045], [0051]); and
	wherein the system information in the i-th group of system information occupies continuous system information frequency-domain resources (See Nosley FIG 5 – each group occupying continuous system information frequency-domain resources).
	Nosley does not specifically disclose 
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner.
	However, Suzuki teaches of
	wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner (See Suzuki FIG 4; [0110], [0119], [0124] – multiple groups of SI transmitted using time/frequency domain resources in cyclically shifted manner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information transmission system, as disclosed in Nosley, wherein n groups of system information are mapped to time-domain resources and frequency-domain resources in a cyclically shifted manner, See Suzuki [0011]-[0018]).

	RE Claim 31, Nosley, modified by Suzuki, discloses a terminal, as set forth in claim 29 above, wherein k is less than or equal to n (See Nosley FIG 5; [0043]-[0045] – i.e. sending k number of blocks in each group (less than or equal to 16 blocks)).

Claims 10-12, 20-22, 32-34, 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nosley (US# 2009/0191885) in view of Suzuki et al. (US# 2019/0037479 hereinafter referred to as Suzuki) and Frederiksen et al. (US# 2013/0195069 hereinafter referred to as Frederiksen).

	RE Claim 10, Nosley, modified by Suzuki, discloses a method, as set forth in claim 7 above. Nosley, modified by Suzuki, does not specifically disclose wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information.
See Frederiksen [0028], [0038] – MIB received prior to system information), the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information communication system, as disclosed in Nosley, modified by Suzuki, wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information, as taught in Frederiksen. One is motivated as such in order to better and more reliably communicate configuration information (See Frederiksen Background; Summary).

	RE Claim 11, Nosley, modified by Suzuki and Frederiksen, discloses a method, as set forth in claim 10 above, wherein the terminal device receiving indication information carried in the i-th group of system information sent by the network device comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device according to an interval between the indication information and specific system information in at least one of the following: the time domain and a frequency domain (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 12, Nosley, modified by Suzuki and Frederiksen, discloses a method, as set forth in claim 11 above, wherein the specific system information comprises a primary synchronization signal PSS or a secondary synchronization signal SSS (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 20, Nosley, modified by Suzuki, discloses a method, as set forth in claim 18 above. Nosley, modified by Suzuki, does not specifically disclose wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information.
	However, Frederiksen teaches of wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources (See Frederiksen [0028], [0038] – MIB received prior to system information), the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 

	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information communication system, as disclosed in Nosley, modified by Suzuki, wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information, as taught in Frederiksen. One is motivated as such in order to better and more reliably communicate configuration information (See Frederiksen Background; Summary).

Claim 21, Nosley, modified by Suzuki and Frederiksen, discloses a method, as set forth in claim 20 above, wherein the terminal device receiving indication information carried in the i-th group of system information sent by the network device comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device according to an interval between the indication information and specific system information in at least one of the following: the time domain and a frequency domain (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 22, Nosley, modified by Suzuki and Frederiksen, discloses a method, as set forth in claim 21 above, wherein the specific system information comprises a primary synchronization signal PSS or a secondary synchronization signal SSS (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 32, Nosley, modified by Suzuki, discloses a terminal device, as set forth in claim 29 above. Nosley, modified by Suzuki, does not specifically disclose wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 

	However, Frederiksen teaches of wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 
	receive the n groups of system information sent by the network device on the time- frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information communication system, as disclosed in Nosley, modified by Suzuki, wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	receive the n groups of system information sent by the network device on the time- frequency resources according to the indication information, as taught in See Frederiksen Background; Summary).

	RE Claim 33, Nosley, modified by Suzuki and Frederiksen, discloses a terminal device, as set forth in claim 32 above, wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device according to an interval between the indication information and specific system information in at least one of the following: the time domain and a frequency domain (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 34, Nosley, modified by Suzuki and Frederiksen, discloses a terminal device, as set forth in claim 33 above, wherein the specific system information comprises a primary synchronization signal PSS or a secondary synchronization signal SSS (See Frederiksen [0033] – MIB containing offset info between MIB and PSS/SSS).

	RE Claim 45, Nosley, modified by Suzuki, discloses a method, as set forth in claim 9 above. Nosley, modified by Suzuki, does not specifically disclose wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information.
	However, Frederiksen teaches of wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources (See Frederiksen [0028], [0038] – MIB received prior to system information), the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).

	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information, as taught in Frederiksen. One is motivated as such in order to better and more reliably communicate configuration information (See Frederiksen Background; Summary).

	RE Claim 46, Nosley, modified by Suzuki, discloses a method, as set forth in claim 19 above. Nosley, modified by Suzuki, does not specifically disclose wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources, the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information.
	However, Frederiksen teaches of wherein before the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources (See Frederiksen [0028], [0038] – MIB received prior to system information), the method further comprises: 
	the terminal device receiving indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).

	the terminal device receiving indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	wherein the terminal device receiving the n groups of system information sent by a network device on the time-frequency resources comprises: 
	the terminal device receiving the n groups of system information sent by the network device on the time-frequency resources according to the indication information, as taught in Frederiksen. One is motivated as such in order to better and more reliably communicate configuration information (See Frederiksen Background; Summary).

	RE Claim 47, Nosley, modified by Suzuki, discloses a terminal device, as set forth in claim 31 above. Nosley, modified by Suzuki, does not specifically disclose wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 

	However, Frederiksen teaches of wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device (See Frederiksen [0028], [0038] – sending user device MIB), wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information (See Frederiksen [0028], [0033], [0038] – MIB includes indication information for system information (i.e. offset info for PSS/SSS)); 
	receive the n groups of system information sent by the network device on the time- frequency resources according to the indication information (See Frederiksen [0028], [0038] –user device acquiring SI using indication information in MIB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information communication system, as disclosed in Nosley, modified by Suzuki, wherein the transceiver is configured to: 
	receive indication information carried in the i-th group of system information sent by the network device, wherein the indication information is configured to indicate a time-frequency resource of each piece of system information in the n groups of system information; 
	receive the n groups of system information sent by the network device on the time- frequency resources according to the indication information, as taught in See Frederiksen Background; Summary).

Response to Arguments
	Applicant's arguments filed 12/16/2020 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Suzuki reference).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.